Exhibit 10.2

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Agreement”) made as of the 1st day of August, 2013
by and between Kathy Harper, residing at the address indicated following her
signature below (hereinafter referred to as “Executive”) and Tronox LLC, a
Delaware limited liability company, having its principal place of business at
263 Tresser Boulevard, Suite 1100, Stamford, CT 06901 (hereinafter referred to
as the “Company”).

1. Employment. The Company hereby employs Executive and Executive agrees to work
for the Company as Chief Financial Officer during the Term (as defined below) of
and upon the terms and conditions set forth in this Agreement.

2. Term. The term of this Agreement (the “Term”) shall be for a period beginning
on September 16, 2013 (the “Commencement Date”) and continuing until the third
anniversary of the Commencement Date, unless earlier terminated in accordance
with this Agreement. If either party elects not to renew this Agreement at the
end of the Term, such party shall give the other party not less than 30 days
written notice of non-renewal.

3. Position and Duties. The Executive shall have the duties, responsibilities
and authorities customarily associated with the position of Chief Financial
Officer in a company the size and nature of the Company and will perform such
additional duties as the Chief Executive Officer of the Company (the “CEO”)
shall determine. The Executive shall report directly to the CEO. The Executive
agrees to serve, without additional compensation, as a member of the board of
directors and/or as an officer of any Affiliate (as defined in Section 14(c)
below) of the Company. The Executive agrees to devote her full business time,
attention and energies to the business of the Company and its Affiliates and the
performance of her duties hereunder. Executive shall not, without the prior
written consent of the Company, directly or indirectly, during the Term, render
services, for compensation or otherwise, to or for any other person or firm;
provided that nothing herein shall be interpreted to preclude Executive from
serving on the Board of Directors of any charitable or other tax exempt or civic
organization with the prior consent of the CEO, but only to the extent that such
service does not materially interfere with the performance of the Executive’s
duties and responsibilities hereunder and such service does not adversely
reflect on the reputation of the Company or conflict with the business goals of
the Company, as determined in the sole discretion of the CEO. The Executive may
also manage her personal and family investments, to the extent such activities
do not materially interfere with the performance of her duties and
responsibilities hereunder.

4. Place of Performance. The Executive shall be based primarily at the Company’s
principal executive offices, currently located in Stamford, Connecticut, or such
other Company location as may be reasonably required by the CEO.

5. Compensation/Benefits.

(a) Base Salary. During the Term of this Agreement, the Company agrees to pay
Executive a base annual salary of $484,100 (“Base Salary”), less applicable
deductions. Such Base Salary shall be reviewed no less frequently than annually
during the term of this Agreement and may be increased by the compensation
committee of the Board of Directors of

 

-1-



--------------------------------------------------------------------------------

the Company (the “Compensation Committee”). Such Base Salary shall be payable in
accordance with the Company’s normal business practices or in such other amounts
and at such other times as the parties may mutually agree.

(b) Regular Annual Bonus. During the Term of this Agreement, the Executive shall
be eligible for an annual cash performance bonus (the “Annual Bonus”) of up to
seventy percent (70%) of Base Salary under the Company’s annual bonus plan (as
in effect from time to time for senior executives), based upon the Company’s
achievement of performance targets established by the Compensation Committee,
after consultation with the CEO, no later than 60 days after the commencement of
the relevant fiscal year (the “Target Bonus”). These targets will be revised
annually within sixty (60) days of the beginning of each fiscal year in
consultation with the Executive. The Annual Bonus is discretionary, may be
cancelled or revised by the Company at any time, and may be structured as a part
of a deferred compensation arrangement. The Executive shall be eligible for a
pro rata Annual Bonus for 2013.

(c) Long-Term Incentive Award. During the Term of this Agreement, the Executive
shall be eligible for an annual long term incentive award (the “LTIP Grant”)
pursuant to one or more award agreements to be executed by the Executive under
the Tronox Limited Management Equity Incentive Plan (as in effect from time to
time for senior executives) (the “LTIP Plan”) having a grant date value of up
one hundred fifty percent (150%) of Base Salary, as determined by the
Compensation Committee. The LTIP Grant currently consists of a combination of
options and restricted stock, with options and time-based restricted shares
vesting ratably over three (3) years and performance-based restricted stock
restrictions lapsing after three (3) years. The LTIP Grant is discretionary, may
be cancelled or revised by the Company at any time, and may be structured as a
part of a deferred compensation arrangement.

(d) Sign-On Bonus. Subject to the approval of the Compensation Committee, the
Executive shall be granted 10,000 Restricted Shares (as defined in the LTIP
Plan) of Class A ordinary stock of the Company vesting as follows: (i) fifty
percent (50%) upon the achievement of performance-based goals, as determined by
the Compensation Committee, lapsing after three (3) years, and (ii) fifty
percent (50%) time-based restricted shares vesting ratably over three (3) years
after the Commencement Date. To the extent not yet vested, such Restricted
Shares are subject to forfeiture if the employment of the Executive shall cease
for any reason, whether voluntary or involuntary, prior to the third anniversary
of the Commencement Date, all pursuant to the LTIP Plan.

(e) Stock Ownership Guidelines. The Executive understands that she is subject to
the Company’s Stock Ownership Guidelines, a copy of which has been made
available to the Executive, as amended from time to time (the “Stock Ownership
Guidelines”). To the extent not covered by other shares of Executive in the
Company, the LTIP Grant and any other equity-based compensation will be
considered under the Stock Ownership Guidelines as provided therein. Such Stock
Ownership Guidelines include among other things a requirement that the Executive
hold Company common stock equal to at least three times her Base Salary. The
Executive will have five years to satisfy such stock ownership requirement.

 

-2-



--------------------------------------------------------------------------------

(f) Benefits/Vacation. During the Term of this Agreement, the Company shall
provide Executive with such other benefits, including medical, dental, life
insurance, retirement and other plans as are made generally available to senior
executive employees of the Company from time to time. Executive shall be
entitled to five (5) weeks of paid vacation in accordance with the applicable
policies of the Company, which shall be accrued and used in accordance with such
policies. In addition, the Executive will be eligible to participate in the
Company’s Executive Financial Counseling Program, and utilize the financial
advisors of her own choosing provided that the Company will not reimburse the
Executive for more than $10,000 per year for this service. Nothing in this
Agreement shall be construed to require the Company to establish any benefit
plans or to prevent the modification or termination of any benefit plans once
established.

(g) Expenses. During the Term of this Agreement, the Company shall reimburse
Executive for the reasonable business expenses incurred by Executive in the
course of performing her duties for the Company hereunder in accordance with the
procedures then in place for such reimbursement. The Company shall also
reimburse the Executive for the reasonable expenses incurred in relocating her
primary residence from Philadelphia, PA to Stamford, CT.

6. Early Termination.

(a) Events of Termination. The Executive’s employment hereunder shall be
terminated and, other than the obligations listed in Section 6(c), the Company’s
obligations hereunder shall cease, including the obligation to pay compensation
for any period after the date of termination.

(i) Death: without the necessity of notice, upon the death of the Executive;

(ii) By the Company:

 

  a. upon the Disability of the Executive, or

 

  b. without Cause, or

 

  c. with Cause. In order to invoke a termination for Cause, (1) the Company
must provide written notice to the Executive stating the basis for the
termination for “Cause,” and (2) as to clauses (A), (B) or (E) of
Section 6(b)(ii), the Executive has failed to cure the conduct that is the basis
of the determination of Cause, to the extent curable, within thirty (30) days of
the giving of such notice.

(iii) By the Executive:

 

  a. upon thirty (30) days advance written notice, or

 

  b.

for Good Reason. In order to invoke a termination for Good Reason, (A) the
Executive must provide written notice to the Company within ninety (90) days of
the

 

-3-



--------------------------------------------------------------------------------

  occurrence of any event of “Good Reason,” (B) the Company must fail to cure
such event within thirty (30) days of the giving of such notice and (C) the
Executive must terminate employment within thirty (30) days following the
expiration of the Company’s cure period.

(b) Definitions. As used herein, the following terms shall have the meanings set
forth below:

(i) The term “Disability” shall mean the inability of the Executive efficiently
to perform the essential functions of her job, even with reasonable
accommodation, as a result of a disability or illness, as such terms are defined
by the Americans with Disabilities Act, which inability is expected to exceed
one hundred eighty (180) days (including weekends and holidays) in any three
hundred sixty-five (365)-day period. “Disability shall be determined by
agreement of the Executive’s treating physician and a physician appointed by the
Company or, if such physicians cannot agree on Disability, they shall together
appoint a third independent physician whose determination of Disability shall be
final. The Executive shall make himself available for examination by the
physician or physicians making the determination of Disability as the Company
may reasonably request.

(ii) The term “Cause” shall mean a finding by the CEO that the Executive has
(A) acted with negligence or engaged in misconduct in connection with the
performance of her duties hereunder, (B) engaged in an act of insubordination,
(C) engaged in common law fraud against the Company or its employees, (D) been
convicted of, or pleaded nolo contendere to, a crime (other than minor traffic
violations), (E) acted against the best interests of the Company in a manner
that has or could have a material adverse affect on the financial condition of
the Company, as determined by the CEO in her sole discretion, or (F) materially
breached this Agreement or the Non-Disclosure, Non-Competition and Assignment of
Work Product Agreement (as defined below).

(iii) The term “Good Reason” shall mean (A) any material diminution in the
Executive’s title, duties or authority; (B) a reduction in the Executive’s Base
Salary; (C) the assignment of duties substantially inconsistent with the
Executive’s status as an executive officer of the Company; (D) any other
material breach of this Agreement; or (E) the failure of the Company to obtain
the assumption in writing of its obligations under this Agreement by any
successor to all or substantially all of the assets of the Company after a
merger, consolidation, sale or similar transaction in which such Agreement is
not assumed by operation of law.

(c) Payments Upon Termination.

(i) Upon the death or Disability of the Executive, the Executive or her estate
or legal representative shall be entitled to all compensation and benefits
earned but not yet paid to and including the date of termination, including
(i) Base Salary, (ii) determined but unpaid Annual Bonus approved by the
Compensation Committee for the prior year, (iii) accrued and unused vacation and
sick days, (iv) any amounts or benefits owing to the Executive or to the
Executive’s beneficiaries under then applicable benefit plans of the Company
(excluding any severance plan, program, agreement or arrangement) and
(v) reimbursement of expenses

 

-4-



--------------------------------------------------------------------------------

properly incurred by the Executive (together, the “Accrued Benefits”). In
addition, the Executive or her estate or legal representative shall be entitled
to a lump sum amount equal to a pro rated portion, through the last day of the
calendar month immediately preceding the date of termination, of the Annual
Bonus for the current year, based on the achievement of the applicable
performance criteria for the year of the Executive’s death (the “Pro Rated Bonus
Amount”). In the event of the Executive’s Disability, any amounts payable as
compensation during the period of disability or illness shall be reduced by any
amounts paid during such period under any disability plan or similar insurance
of the Company.

(ii) Upon termination of this Agreement by the Company for any reason other than
death, disability or Cause, and upon termination of this Agreement by the
Executive for Good Reason, Executive shall be entitled to (i) all Accrued
Benefits, (ii) the Pro Rated Bonus Amount and (iii) payment of severance in an
amount equal to the sum of her annual Base Salary plus her Annual Bonus for one
year (together, the “Severance Amount”), which shall be payable in equal
installments over the course of twelve (12) months in accordance with the
Company’s normal payroll practices, or in such other amounts and at such other
times as the parties may mutually agree in writing. In addition, the Executive
and her covered dependents shall be entitled to continued participation for the
one-year period following the date of termination in such medical, dental and
hospitalization insurance coverage in which the Executive and her eligible
dependents were participating immediately prior to the date of termination, on
the same terms and conditions as applicable immediately prior to the Executive’s
termination.

(iii) Upon termination of this Agreement by the Company for Cause, upon
termination of this Agreement by the Executive without Good Reason, and upon the
expiration of this Agreement, Executive shall be entitled to all Accrued
Benefits and no other payments.

(d) Timing of Payments. The Executive shall be paid the Base Salary through date
of termination, determined but unpaid prior year Annual Bonus and accrued and
unused vacation and sick days included in the Accrued Benefits promptly after
the date of termination. The remaining Accrued Benefits shall be paid in
accordance with Company plans and policies in effect from time to time. The Pro
Rated Bonus Amount, if any, shall be paid at the time bonuses are generally paid
by the Company. Except as set forth herein, following payment of the Accrued
Benefits, the Pro Rated Bonus Amount, if applicable, and the Severance Amount,
if applicable, the Company shall have no further obligations to the Executive or
her estate or legal representative under this Agreement.

(e) Release. As a condition of receiving any and all amounts payable and
benefits or additional rights provided pursuant to this Agreement, other than
the Accrued Benefits, the Executive must execute and deliver to the Company and
not revoke a general release of claims in favor of the Company in substantially
the form attached on Annex B hereto. Such release must be executed and delivered
(and no longer subject to revocation, if applicable) within sixty (60) days
following the Executive’s date of termination. The Company shall deliver to the
Executive the appropriate form of release of claims for the Executive to execute
within five (5) business days following the date of termination.

 

-5-



--------------------------------------------------------------------------------

(f) Certain Payment Delays. Notwithstanding anything to the contrary set forth
herein, to the extent that the payment of any amount described in Section 6(c)
constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A (as defined in Section 21(a) hereof), any such payment scheduled to
occur during the first sixty (60) days following the termination of employment
shalt not be paid until the first regularly scheduled pay period following the
sixtieth (60th) day following such termination and shall include payment of any
amount that was otherwise scheduled to be paid prior thereto.

(g) No Offset. The Executive shall be under no obligation to seek other
employment and there shall be no offset against amounts due to her on account of
any remuneration or benefits provided by any subsequent employment she may
obtain.

(h) Resignations. If the Executive’s employment is terminated for any reason,
voluntary or involuntary, the Executive will resign as a director and officer of
each of the Company’s Affiliates, as applicable, and from any other entity in
which she is serving as a director or officer at the request of the Company.
Such resignations shall be effective no later than the date of termination of
the Executive’s employment with the Company.

7. Employer’s Authority. Executive agrees to observe and comply with the rules
and regulations of the Company as adopted by the Company’s Board of Directors or
the CEO respecting the performance of her duties and to carry out and perform
orders, directions and policies communicated to her from time to time.

8. Non-Competition; Non-Disclosure and Assignment of Work Product. Executive
will execute the Non-Disclosure, Non-Competition and Assignment of Work Product
Agreement of the Company, a copy of which is attached as Annex A hereto and made
a part hereof (the “Non-Disclosure, Non-Competition and Assignment of Work
Product Agreement”) . Said agreement shall survive termination of employment
hereunder.

9. Mutual Non-Disparagement. During the Term and for the two (2) year period
following the date of termination, the Executive agrees not to make public
statements or communications that disparage the Company, its business, services,
products or Affiliates or its or their current, former or future directors,
executive officers or shareholders (in their capacity as such). During the Term
and for the two (2) year period following the date of termination, the Company
agrees that it shall not, and that it shall instruct its directors and executive
officers to not, make public statements or communications that disparage the
Executive. The foregoing shall not be violated by truthful statements in
response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings).

10. Execution, Delivery and Performance. The execution, delivery and performance
by Executive of this Agreement or any other agreement, instrument or document
contemplated herein or hereby will not result in a breach of or conflict with
any terms of any other agreement, instrument or document to which Executive is a
party or by which Executive or her property is bound. No consent or approval of
any person or entity, other than those that have been obtained by Executive, is
required for Executive to execute, deliver and perform its obligations under
this Agreement or any agreement, instrument or document contemplated herein or
hereby.

 

-6-



--------------------------------------------------------------------------------

11. Indemnification. During the Term and thereafter, the Company agrees to
indemnify and hold the Executive and the Executive’s heirs and representatives
harmless, to the maximum extent permitted by law, against any and all damages,
costs, liabilities, losses and expenses (including reasonable attorneys’ fees)
as a result of any claim or proceeding (whether civil, criminal, administrative
or investigative), or any threatened claim or proceeding (whether civil,
criminal, administrative or investigative), against the Executive that arises
out of or relates to the Executive’s service as an officer, director or
employee, as the case may be, of the Company, or the Executive’s service in any
such capacity or similar capacity with an Affiliate or other entity at the
request of the Company, both prior to and after the Commencement Date, and to
promptly advance to the Executive or the Executive’s heirs or representatives
such expenses upon written request with appropriate documentation of such
expense upon receipt of an undertaking by the Executive or on the Executive’s
behalf to repay such amount if it shall ultimately be determined that the
Executive is not entitled to be indemnified by the Company. During the Term and
thereafter, the Company also shall provide the Executive with coverage under its
current directors’ and officers’ liability policy to the same extent that it
provides such coverage to its other executive officers. If the Executive has any
knowledge of any actual or threatened action, suit or proceeding, whether civil,
criminal, administrative or investigative, as to which the Executive may request
indemnity under this provision, the Executive will give the Company prompt
written notice thereof; provided that the failure to give such notice shall not
affect the Executive’s right to indemnification. The Company shall be entitled
to assume the defense of any such proceeding and the Executive will use
reasonable efforts to cooperate with such defense. To the extent that the
Executive in good faith determines that there is an actual or potential conflict
of interest between the Company and the Executive in connection with the defense
of a proceeding, the Executive shall so notify the Company and shall be entitled
to separate representation at the Company’s expense by counsel selected by the
Executive (provided that the Company may reasonably object to the selection of
counsel within ten (10) business days after notification thereof) which counsel
shall cooperate, and coordinate the defense, with the Company’s counsel and
minimize the expense of such separate representation to the extent consistent
with the Executive’s separate defense. This Section 11 shall continue in effect
after the termination of the Executive’s employment or the termination of this
Agreement.

12. Notices. Any notice permitted or required hereunder shall be deemed
sufficient when hand-delivered or mailed by certified mail, postage prepaid,
return receipt requested or delivered by nationally recognized overnight courier
service and addressed if to the Company at the address indicated above and if to
the Executive at the address indicated below (or to such other address as may be
provided by written notice received at least five (5) business days prior to the
hand delivery or mailing of any such notice).

13. Survival. The provisions of Sections 6, 8, 9, 11, 12, 14, 15, 16, 17, 18,
19, 20 and 21 hereof and this Section 13 shall survive the termination of
employment of the Executive. In addition, all obligations of the Company to make
payments hereunder shall survive any termination of this Agreement on the terms
and conditions set forth herein.

14. Miscellaneous. (a) This Agreement, together with the other agreements
referenced herein, (i) constitutes the entire agreement between the parties
concerning the subjects hereof, there being no representations, warranties or
commitments except as set forth herein, and supersedes and replaces all other
agreements related to the subject matter hereof, (ii) shall inure

 

-7-



--------------------------------------------------------------------------------

to the benefit of and be binding upon the parties hereto and their respective
heirs, executors, administrators, legal representatives, successors and assigns,
(iii) may be executed in one or more counterparts, each of which shall be an
original and all of which shall be deemed to constitute one and the same
instrument (iv) may not be assigned by Executive without the prior written
consent of the Company, and (v) may be assigned by the Company to any Affiliate
of the Company or to the successors or assigns of the Company, provided such
successors or assigns carry on substantially the Company’s business as conducted
at the time of assignment and shall be binding upon, and inure to the benefit
of, any such Affiliate, successor or assign.

(b) Headings herein are for convenience of reference only and shall not define,
limit or interpret the contents hereof.

(c) As used herein, the term “Affiliate” shall mean any individual or entity
controlling, controlled by or under common control with the Company, or any
officer or director of the Company, now or in the future, including without
limitation, partnerships, limited liability companies or joint ventures in which
the Company or any Affiliate acquires a controlling interest.

15. Amendment; Waiver. This Agreement may be amended, modified or supplemented
by the mutual consent of the parties in writing, but no oral amendment,
modification or supplement shall be effective. No waiver of any provision of
this Agreement or any breach hereunder shall be deemed a waiver of any other
provision or subsequent breach, nor shall any such waiver constitute a
continuing waiver. Delay or failure of any party to insist on strict performance
or observance of any provision of this Agreement or to exercise any rights or
remedies hereunder shall not be deemed a waiver. Any waiver shall be effective
only if in writing and signed by the waiving party. .

16. Severability. The provisions of this Agreement are severable. The invalidity
of any provision shall not affect the validity of any other provision.

17. Governing Law. This Agreement shall be construed and regulated in all
respects under the internal laws of the State of Connecticut, without reference
to conflicts of laws rules.

18. Rights Cumulative. The rights and remedies set forth in this Agreement are
in addition to, and cumulative with, any rights or remedies of the parties at
law or in equity.

19. Arbitration. In the event of any dispute between the parties, including but
not limited to any claims arising from or related to this Agreement or the
termination of this Agreement, any claims related to Executive’s employment or
the termination of the Executive’s employment, or any claims arising under the
state and federal laws governing employment (including without limitation
discrimination claims), such dispute will be determined, upon the written
request of either party, by binding arbitration under the auspices of and
pursuant to the Employment Dispute Resolution Rules of the American Arbitration
Association. Such arbitration shall be conducted in Stamford, Connecticut before
a single arbitrator. The arbitrator will have no power to add to, subtract from,
or modify any of the terms of this Agreement except that a provision otherwise
invalid, illegal or unenforceable shall be modified or subtracted from to the
least extent necessary to make it valid, legal and enforceable. The decision of
the

 

-8-



--------------------------------------------------------------------------------

arbitrator shall be final and may be enforced by any court of competent
jurisdiction, and both parties hereto consent to the personal jurisdiction of
the state and federal courts of Connecticut for such purposes. Notwithstanding
the foregoing, the Company shall be entitled to seek injunctive relief against
the Executive in the state and federal courts of Connecticut for any breach or
threatened breach of any provisions of this Agreement. In addition, in the event
that the Company prevails in any such action for injunctive relief, the
Executive shall be liable to the Company for all of its attorneys’ fees and
legal costs incurred in such action, as well as all damages or other remedies
available at law.

20. Withholding. The Company may withhold from any benefit payment under this
Agreement all federal, state, city or other taxes or other amounts as shall be
required pursuant to any law or governmental regulation or ruling.

21. Section 409A.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. If the Executive notifies the Company (with specificity as
to the reason therefor) that the Executive believes that any provision of this
Agreement (or of any award of compensation, including equity compensation or
benefits) would cause the Executive to incur any additional tax or interest
under Code Section 409A and the Company concurs with such belief or the Company
(without any obligation whatsoever to do so) independently makes such
determination, the Company shall, after consulting with the Executive, reform
such provision to attempt to comply with Code Section 409A through good faith
modifications to the minimum extent reasonably appropriate to conform with Code
Section 409A. To the extent that any provision hereof is modified in order to
comply with Code Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to the Executive and the Company of the applicable
provision without violating the provisions of Code Section 409A.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered deferred compensation under Code Section 409A
payable on account of a “separation from service,” such payment or benefit shall
be made or provided at the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of the Executive, and (B) the date of the Executive’s death, to the
extent required under Code Section 409A. Upon the expiration of the foregoing
delay period, all payments and benefits delayed pursuant to this Section 24(b)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

 

-9-



--------------------------------------------------------------------------------

(c) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Executive, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

(d) For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the solo
discretion of the Company.

(e) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.

[Balance of page intentionally left blank]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is entered into as of the date and year first
above written.

 

TRONOX LLC By:   /s/ Tom Casey   Tom Casey   Chairman and Chief Executive
Officer EXECUTIVE /s/ Kathy Harper Kathy Harper

 

-11-



--------------------------------------------------------------------------------

Annex A

NON-DISCLOSURE, NON-COMPETITION AND ASSIGNMENT OF WORK PRODUCT AGREEMENT

THIS NON-DISCLOSURE, NON-COMPETITION AND ASSIGNMENT OF WORK PRODUCT AGREEMENT,
made as of the 1st day of August 1, 2013 (hereinafter this “Agreement”), between
Tronox LLC, a Delaware limited liability company (the “Company”), and Kathy
Harper, of Lansdowne, PA (the “Executive”).

1. Nature of the Company’s Business. The Executive understands and acknowledges
that the Company is in the business of (i) developing, acquiring, managing,
producing, marketing, providing and selling chemicals, including without
limitation titanium ore and titanium dioxide, and (ii) mining and beneficiating
mineral sands, and that the Company may develop, market, license and provide
other products and services and may engage in other business activities from
time to time.

2. Nature of Employment Obligations. The Company has agreed to hire the
Executive on the condition that the Executive enter into and abide by the terms
of this Agreement. The parties agree that this Agreement is an essential element
of the Executive’s employment and, but for the Executive’s agreement to comply
with its terms, the Company would not have hired the Executive. The Executive
agrees that her hiring constitutes good and sufficient consideration for the
Executive’s promises and obligations under this Agreement.

3. Covenant Against Disclosure.

A. Definition of “Confidential Information”. For purposes of this Agreement,
“Confidential Information” shall mean all information about the Company or any
affiliate relating to any of their products or services or any phase of their
operations, including, without limitation, business plans and strategies, trade
secrets, know-how, contracts, financial statements, pricing strategies, costs,
customers and potential customers, vendors and potential vendors, investors and
potential investors, marketing and distribution information, business results,
software, hardware, databases, processes, procedures, technologies, designs,
concepts, ideas, formulas and information, and methods not generally known
through legitimate means to any of their Competitors (as defined below), with
which the Executive becomes acquainted during the term of her employment.
“Confidential Information” also includes confidential information of third
parties made available to the Company on a confidential basis. “Confidential
Information” shall not include information that(a) is generally known to the
public without breach by the Executive, (b) was given to the Executive by a
third party without any obligation of confidentiality or (c) that the Executive
can demonstrate by written evidence was obtained or independently developed by
the Executive prior to employment by the Company.

B. Confidential Treatment. The Executive shall not disclose or cause to be
disclosed any Confidential Information and shall not use or cause to be used any
Confidential Information for any purpose other than fulfilling her employment
obligations to the Company, without the express prior written authorization of
the Company. The Executive acknowledges that this restriction on disclosure and
use applies with respect to all Confidential Information, whether learned before
or after the date of this Agreement. All records, files, materials and
Confidential Information obtained by the Executive in the course of employment
with the

 

-1-



--------------------------------------------------------------------------------

Company are confidential and proprietary and shall remain the exclusive property
of the Company or its affiliates, as the case may be. Upon the termination of
the Executive’s employment with the Company or any affiliate, or at any time
upon the request of the Company, the Executive (or her heirs or personal
representatives, as applicable) shall deliver to the Company all documents and
materials containing Confidential Information relating to the business or
affairs of the Company or its affiliates, or their customers or clients, and all
other documents, materials and other property belonging to the Company or its
affiliates, or their customers or clients, that are in the possession or under
the control of the Executive. Anything herein to the contrary notwithstanding,
the provisions of this section shall not apply when disclosure is required by
law or by any court, arbitrator, mediator or administrative or legislative body
(including any committee thereof) with actual or apparent jurisdiction to order
the Executive to disclose or make accessible any information, provided that
prior to any such disclosure the Executive shall provide the Company with
reasonable written notice of the requirements to disclose and an opportunity to
object to such disclosure and the Executive shall cooperate with the Company in
filing such objection.

C. Remedies. The parties acknowledge and agree that Confidential Information is
vital to the operations of the Company and its affiliates and that the loss
suffered by breach of any of the provisions of this Section 3 cannot be
reasonably or adequately compensated for by damages. In the event that the
Executive breaches any provision of this Section 3 during the term of employment
or thereafter, the Company shall be entitled to equitable relief by way of
injunction or otherwise, in addition to any other remedies the Company may have
at law or in equity.

4. Covenants Against Competition and Solicitation.

A. Definition of “Competitor”. For purposes of this Agreement, “Competitor”
shall mean any company engaged, directly or indirectly, in (i) developing,
acquiring, managing, producing, marketing, providing or selling chemicals,
including without limitation titanium ore or titanium dioxide, (ii) mining or
beneficiating mineral sands or (iii) developing, acquiring, managing, producing,
marketing, providing and selling any other products or services that are sold or
performed by the Company or its Affiliates during the period of employment of
the Executive by the Company.

B. Non-Competition. The Executive hereby covenants and agrees that for a period
commencing on the date of this Agreement and continuing for one (1) year after
the Executive ceases to be employed by the Company (hereinafter the
“Non-Competition Period”), and regardless of whether Executive voluntarily
resigns or is involuntarily discharged, Executive shall not directly or
indirectly, either individually or as an officer, director, shareholder,
employee, agent, partner, member, owner, principal, consultant, representative,
or in any other individual, corporate or representative capacity, participate
in, belong to or be involved in any business entity that is a Competitor. This
restriction shall apply in the United States and any other country in which the
Company is conducting its business. During the Non-Competition Period, the
Executive shall not interfere with or damage (or attempt to interfere with or
damage) any relationship or agreement between the Company or its affiliates and
any customer or potential customer. This restriction shall not limit the
Executive from owning less than one percent (1%) of the outstanding capital
stock of a publicly traded company. This Section 4(B)

 

-2-



--------------------------------------------------------------------------------

shall not apply if the employment of the Executive terminates as a result of the
expiration without renewal of the term of the Employment Agreement by and
between the Company and the Executive, dated as of August 1, 2013, provided the
Executive is not then in material breach of such Employment Agreement or this
Agreement.

C. Non-Solicitation of Company Clients. During the Non-Competition Period, the
Executive agrees not to solicit, entice, interfere with or otherwise attempt to
interfere with the business, directly or indirectly, of any Company client for
or on behalf of any Competitor. For the purposes of this Agreement, a Company
client shall include any potential client or customer of the Company to which
the Company made a business proposal or discussed doing business during the six
(6) months preceding termination of the Executive’s employment with the Company,
or any broker, agent or consultant of such person or entity.

D. Non-Solicitation of Company Employees. During the Non-Competition Period, the
Executive agrees not to solicit for employment and not to hire on her own behalf
or on behalf of any other person or entity any employee of the Company or any
other person or entity controlling, controlled by or under common control with
the Company or any person who was employed by the Company during the six
(6) month period immediately preceding the termination of Executive’s employment
with the Company. The Executive agrees not to solicit or otherwise entice any
person employed by the Company to terminate or refrain from continuing such
employment or to become employed by or enter into contractual relations with any
other individual or entity other than the Company. Notwithstanding the
foregoing, the Executive may respond to an unsolicited request from any former
employee of the Company for advice on employment matters and may respond to an
unsolicited request for an employment reference regarding a former employee of
the Company from such former employee, or from a third-party, by providing a
reference setting forth her personal views about such former employee, subject
to any Company policies or procedures for providing references; provided that,
in each case, the Executive does not encourage the former employee to become
employed by a Competitor.

E. Remedies. The parties acknowledge and agree that the Executive’s services
hereunder are special, unique, unusual and extraordinary, giving them peculiar
value, the loss of which cannot be reasonably or adequately compensated solely
by damages. In the event that the Executive breaches any provision of this
Section 4 during the term of employment or thereafter, the Company shall be
entitled to equitable relief by way of injunction or otherwise in addition to
any other remedies the Company may have at law or in equity. In the event that
the scope of the restrictions on competition and solicitation, the duration of
such restrictions or the geographic areas herein specified should be adjudged
unreasonable in any court proceeding, then such scope shall be narrowed, such
duration shall be reduced by such number of months and such geographic area
shall be reduced by elimination of such portion thereof as deemed unreasonable,
so that this Agreement may be enforced with such scope, during such period of
time and in such geographic area as is adjudged to be reasonable.

F. Acknowledgement. The Executive has carefully read and considered the
provisions of this Section 4 and, having done so, agrees that the restrictions
set forth herein, including, but not limited to, the Non-Competition Period, are
fair, are reasonably required to protect the legitimate business interests of
the Company, and will not unduly prevent the Executive from earning a living
after the termination of her employment with the Company.

 

-3-



--------------------------------------------------------------------------------

5. Assignment of Work Product.

A. Assignment of Work Product. Any inventions, discoveries, designs, graphics,
formulas, product improvements, written materials, software, code or other
proprietary information, intellectual property or discoveries (collectively,
“Work Product”), whether or not they may be patented or copyright protected,
resulting from any work the Executive does (alone or with others) as an employee
of the Company during the course of her employment and which relate to the
business of the Company shall be promptly disclosed by the Executive to the
Company and shall be and remain “work for hire” and the exclusive property of
the Company. The Executive hereby assigns to the Company any rights the
Executive may have or acquire in such Work Product and shall sign and deliver,
during or following the course of her employment, and without additional
compensation, any instruments confirming the exclusive ownership by Company of
such Work Product.

B. Exceptions. Notwithstanding Section 5(a), the Executive shall retain all
right, title and interest in any ideas, works, inventions or improvements that
the Executive can demonstrate by written evidence were developed prior to the
commencement of employment. The Executive shall further retain all right, title
and interest to her general know-how and expertise in the industry, even if
developed or refined during the term of employment.

C. Further Assurances. The Executive further undertakes to do all things
necessary, without further compensation, but at the Company’s expense, to assign
all intellectual property rights in Work Product set forth in this Section 5 to
the Company or its designee and to obtain patent and copyright protection in the
name of the Company or its designee for such ideas, works, inventions or
improvements.

6. Employment Term. No provision of this Agreement is intended to, or does,
alter the nature of the parties’ employment relationship. This Agreement is not
and shall not be construed as a contract of employment for any term or period of
time. The Executive understands and agrees that the covenants against
disclosure, competition and solicitation set forth above in Section 3 and
Section 4 and the assignment of rights set forth above in Section 5 shall remain
in effect following the termination of the parties’ employment relationship. The
Executive further understands and agrees that the covenants against disclosure
set forth above in Section 3 and the assignment of rights set forth above in
Section 5 have been in effect from the commencement of the Executive’s
employment.

7. Binding Effect. This Agreement shall be binding upon, and shall inure to the
benefit of, the Company and the Executive, and their respective heirs,
executors, administrators, legal representatives, successors and assigns.

8. Severability. The provisions of this Agreement shall be deemed severable. The
invalidity or unenforceability of any one or more of the provisions of this
Agreement shall not affect the validity and enforceability of the other
provisions.

 

-4-



--------------------------------------------------------------------------------

9. Attorneys’ Fees and Costs. The Executive shall reimburse the Company for its
expenses, disbursements, costs and reasonable attorneys’ fees incurred in
enforcing its rights upon any breach by the Executive of her obligations
hereunder.

10. Modification or Waiver. No change or modification of this Agreement shall be
valid or binding unless it is in writing and signed by both parties. No waiver
of any provision of this Agreement shall be valid unless it is in writing and
signed by the party against whom the waiver is sought to be enforced.

11. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Connecticut without
regard to its conflicts of law principles.

12. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

13. Entire Agreement. This Agreement sets forth the entire agreement of the
parties in respect of the subject matter contained herein and supersedes all
prior agreements, promises, covenants, arrangements, communications,
representations or warranties of the parties, whether oral or written, in
respect thereof.

[Balance of Page Intentionally Left Blank]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

TRONOX LLC By:      

/s/ Tom Casey

  Tom Casey   Chairman and Chief Executive Officer EXECUTIVE:  

/s/ Kathy Harper

  Kathy Harper

[Signature Page to Non-Disclosure, Non-Competition

and Assignment of Work Product Agreement]



--------------------------------------------------------------------------------

Annex B

GENERAL RELEASE

I, Kathy Harper, in consideration of and subject to the performance by Tronox
LLC (together with its parent companies and subsidiaries, the “Company”), of its
obligations under Section 6 of the Employment Agreement, dated as of [•] (the
“Agreement”), do hereby release and forever discharge as of the date hereof the
Company and its respective affiliates and subsidiaries and all present, former
and future directors, officers, agents, representatives, employees, successors
and assigns of the Company and/or its respective affiliates and subsidiaries and
direct or indirect owners (collectively, the “Released Parties”) to the extent
provided herein (this “General Release”). The Released Parties are intended
third-party beneficiaries of this General Release, and this General Release may
be enforced by each of them in accordance with the terms hereof in respect of
the rights granted to such Released Parties hereunder. Terms used herein but not
otherwise defined shall have the meanings given to them in the Agreement.

1. I understand that, other than the Accrued Benefits, the payments or benefits
paid or granted to me under Section 6 of the Agreement represent, in part,
consideration for signing this General Release and are not salary, wages or
benefits to which I was already entitled. I understand and agree that I will not
receive the payments and benefits specified in Section 6 of the Agreement, other
than the Accrued Benefits, unless I execute this General Release and do not
revoke this General Release within the time period permitted hereafter or breach
this General Release. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
affiliates.

2. Except as provided in Section 4 below and except for the provisions of the
Agreement which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ lees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company and/or any of the Released Parties
which I, my spouse, or any of my heirs, executors, administrators or assigns,
ever had, now have, or hereafter may have, by reason of any matter, cause, or
thing whatsoever, from the beginning of my initial dealings with the Company to
the date of this General Release, and particularly, but without limitation of
the foregoing general terms, any claims arising from or relating in any way to
my employment relationship with Company, the terms and conditions of that
employment relationship, and the termination of that employment

 

-1-



--------------------------------------------------------------------------------

relationship (including, but not limited to, any allegation, claim or violation,
arising under: Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993: the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts,
including but not limited to the Connecticut Fair Employment Practices Act
(“CFMLA”), the Connecticut Family and Medical Leave Act (“CFMLA”), the
Connecticut wage and hour statutes; or under any other federal, state or local
civil or human rights law, or under any other local, state, or federal law,
regulation or ordinance; or under any public policy, contract or tort, or under
common law; or arising under any policies, practices or procedures of the
Company; or any claim for wrongful discharge, breach of contract, infliction of
emotional distress, defamation; or any claim for unpaid wages, unpaid bonuses,
unpaid vacation time, unpaid overtime (other than the “Accrued Benefits” as that
term in the Employment Agreement) or costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”). I understand and intend that this General
Release constitutes a general release of all claims and that no reference herein
to a specific form of claim, statute or type of relief is intended to limit the
scope of this General Release.

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by Section 2 above.

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever,
including, without limitation, reinstatement, back pay, front pay, and any form
of injunctive relief. Notwithstanding the foregoing, I acknowledge that I am not
waiving and am not being required to waive any right that cannot be waived under
law, including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that I disclaim
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding.

6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of

 

-2-



--------------------------------------------------------------------------------

its express terms and provisions, including those relating to unknown and
unsuspected Claims (notwithstanding any state or local statute that expressly
limits the effectiveness of a general release of unknown, unsuspected and
unanticipated Claims), if any, as well as those relating to any other Claims
hereinabove mentioned or implied. I acknowledge and agree that this waiver is an
essential and material term of this General Release and that without such waiver
the Company would not have agreed to the terms of the Agreement. I further agree
that in the event that I should bring a Claim seeking damages against the
Company, or in the event that I should seek to recover against the Company in
any Claim brought by a governmental agency on my behalf, this General Release
shall serve as a complete defense to such Claims to the maximum extent permitted
by law. I further agree that I am not aware of any pending claim, or of any
facts that could give rise to a claim, of the type described in Section 2 as of
the execution of this General Release.

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

8. I agree that I will forfeit all amounts payable by the Company pursuant to
the Agreement if I challenge the validity of this General Release. I also agree
that if I violate this General Release by suing the Company or the other
Released Parties, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by me pursuant to the Agreement on or after the
termination of my employment.

9. I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel that I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone.

10. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), or any
other self-regulatory organization or governmental entity.

11. I hereby acknowledge that Sections 6, 8, 9, 11, 12, 13, 14, 15, 16, 17, 18,
19, 20 and 21 of the Agreement shall survive my execution of this General
Release.

12. I represent that I am not aware of any Claim by me, and I acknowledge that I
may hereafter discover Claims or facts in addition to or different than those
which I now know or believe to exist with respect to the subject matter of the
release set forth in Section 2 above and which, if known or suspected at the
time of entering into this General Release, may have materially affected this
General Release and my decision to enter into it.

 

-3-



--------------------------------------------------------------------------------

13. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way ailed to any
rights or claims arising out of any breach by the Company or by any Released
Party of the Agreement after the date hereof.

14. Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein. This General
Release constitutes the complete and entire agreement and understanding among
the parties, and supersedes any and all prior or contemporaneous agreements,
commitments, understandings or arrangements, whether written or oral, between or
among any of the parties, in each ease concerning the subject matter hereof.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT;

 

  (i) I HAVE READ IT CAREFULLY;

 

  (ii) I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF TIIE CIVIL RIGHTS ACT OF 1964,
AS AMENDED, THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF’
1990, AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  (iii) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  (iv) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE, SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;

 

  (v) I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE TO CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE
NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;

 

-4-



--------------------------------------------------------------------------------

  (vi) I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS
RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

  (vii) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH
THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  (viii) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:   /s/ Kathy Harper     DATE:   August 1, 2013   Kathy Harper      

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
General Release; or have caused this General Release to be duly executed and
delivered on their behalf.

 

TRONOX LLC By:   /s/ Tom Casey   Name: Tom Casey   Title: Chairman and Chief
Executive Officer EXECUTIVE /s/ Kathy Harper Kathy Harper

 

-5-